Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 3/13/2021. Claims 1-7, 10-11 and 17-47 are pending in the application. Claims 1-7, 10-11 and 17-47 are rejected as set forth below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 10-11, 17-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 18, 28 and 38 recite “a low-power consuming transceiver adapted to be normally operating; and…. the high-power consuming transceiver further adapted to be normally not operating unless and until placed in an operating condition by the low-power transceiver after the low-power transceiver receives an externally generated first signal”.
It is unclear where there is support in the specification as filed for these limitations. As such, they are considered new matter. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Specification
The amendment filed 10/1/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1, 18, 28 and 38  recite “a low-power consuming transceiver adapted to be normally operating; and…. the high-power consuming transceiver further adapted to be normally not operating . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 10-11,18-26,28-36 and 38-46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempwolffe 2011/0036511 in view of Lin 7,264,034, Kates 2009/0308543 and Sivard 2003/0236077
In regard to claims 1 and 28 Dempwolffe ‘511 discloses a battery powered roller shade comprising:
A shade (2) made of suitable shade fabric or other material.
A roller tube (11), around which can be rolled the shade (2), the roller tube (11) configured to contain [intended use] a motor housing, drive wheel, and user interface switches.
The motor housing including an electric motor (13) configured to drive the tube to wind the shade onto the roller tube, and to unwind the shade off of the roller tube.
A hembar (16) located at a lowermost position of the shade (2) and configured to maintain tautness in the shade.
A primary power source (14)
Dempwolffe ‘511 fails to disclose:
The hembar configured to house a primary power source that powers the motor.
At least two electrical conductors interwoven in the shade to provide current to the motor by the primary power source.  
A low- power consuming transceiver adapted to be housed in the roller tube/hembar, the low-power transceiver adapted to be normally operating.
A high-power consuming transceiver, the high-power consuming transceiver adapted to be normally not operating unless and until placed in an operating condition by the low-power consuming transceiver after the low-power transceiver receives an externally generated first signal.
Wherein the high-power consuming transceiver is further adapted to receive commands specific to the operation of the roller shade including providing positional information.
Lin ‘034 discloses:
The hembar (4) configured to house a primary power source (22) that powers the motor (2).
At least two electrical conductors (310) interwoven in the shade to provide current to the motor by the primary power source.  
Kates ‘543 discloses:
A transceiver (302) adapted to be housed in the roller tube (202).  
Wherein the transceiver (302) is further adapted to receive commands specific to the operation of the roller shade including providing positional information. (paragraph [0075])
Sivard ‘077 discloses:
A low power transceiver (17) adapted to be normally operating and a high power transceiver (15), the high-power consuming transceiver adapted to be normally not operating (sleep mode) unless and until placed in an operating condition by the low-power consuming transceiver after the low-power transceiver receives an externally generated first signal. (paragraphs [0021][0031])
It would have been obvious to one having ordinary skill in the art at the time the invention to house the primary power source in the hembar with two electrical conductor interwoven in the shade to connect the motor to the primary power source as taught by Lin ‘034 in order to allow the power source to be easily and conveniently removed when needed. (abstract)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Dempwolffe ‘511/Lin ‘034 to include a transceiver as taught by Kates ‘543 in order to allow communication between a controller and the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the transceiver be a low power transceiver adapted to be normally operating and a high power transceiver adapted to be normally not operating as taught by Sivard ‘077 in order to help reduce power consumption when not in use or allow for higher operation frequencies to be used. (paragraph [0004][0021]).
In regard to claims 18 and 38 Dempwolffe ‘511 discloses a battery powered roller shade comprising:
A shade (2) made of suitable shade fabric or other material.
A roller tube (11), around which can be rolled the shade (2), the roller tube (11) configured to contain a motor housing, drive wheel, and user interface switches.
The motor housing including an electric motor (13) configured to drive the tube to wind the shade onto the roller tube, and to unwind the shade off of the roller tube.
A hembar (16) located at a lowermost position of the shade (2) and configured to maintain tautness in the shade.
A primary power source (14)
Dempwolffe ‘511 fails to disclose:
The hembar configured to house a primary power source that powers the motor.
At least two electrical conductors interwoven in the shade to provide current to the motor by the primary power source.  
A low- power consuming transceiver adapted to be housed in the roller tube/hembar, the low-power transceiver adapted to be normally operating.
A high-power consuming transceiver, the high-power consuming transceiver adapted to be normally not operating unless and until placed in an operating condition by the low-power consuming transceiver after the low-power transceiver receives an externally generated first signal.
Wherein the high-power consuming transceiver is further adapted to receive commands specific to the operation of the roller shade including providing positional information.
Lin ‘034 discloses:
The hembar (4) configured to house a primary power source (22) that powers the motor (2).
At least two electrical conductors (310) interwoven in the shade to provide current to the motor by the primary power source.  
Kates ‘543 discloses:
A transceiver (302) adapted to be housed in the roller tube (202).  
Wherein the transceiver (302) is further adapted to receive commands specific to the operation of the roller shade including providing positional information. (paragraph [0075])
Sivard ‘077 discloses:
A low power transceiver (17) adapted to be normally operating and a high power transceiver (15), the high-power consuming transceiver adapted to be normally not operating (sleep mode) unless and until placed in an operating condition by the low-power consuming transceiver after the low-power transceiver receives an externally generated first signal. (paragraphs [0021][0031])
It would have been obvious to one having ordinary skill in the art at the time the invention to house the primary power source in the hembar with two electrical conductor interwoven in the shade to connect the motor to the primary power source as taught by Lin 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Dempwolffe ‘511/Lin ‘034 to include a transceiver as taught by Kates ‘543 in order to allow communication between a controller and the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the transceiver be a low power transceiver adapted to be normally operating and a high power transceiver adapted to be normally not operating as taught by Sivard ‘077 in order to help reduce power consumption when not in use or allow for higher operation frequencies to be used. (paragraph [0004][0021]).
It further would have been obvious to one having ordinary skill in the art to modify the device of Dempwolffe 511/Lin ‘034/Kates ‘543/Sivard ‘077 to locate the transceiver in the hembar in order to provide easier access for possible repairs without needing to completely dissemble the roller tube. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 In regard to claims 2, 19, 29 and 39 Dempwolffe ‘511/Lin ‘034 fail to disclose:
A secondary power source located in the motor housing, the secondary power source configured to provide additional power when needed by the motor to wind or unwind the shade.  
Kates ‘543 discloses:
A secondary power source (capacitor 306) located in the motor housing (202), the secondary power (306) source configured to provide additional power when needed by the motor to wind or unwind the shade.  (paragraph [0059])
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to include the secondary power source as taught by Kates ‘543 in order to provide the needed energy power the device effectively and efficiently.
In regard to claims 3, 5-6, 20,22-23,30,31-33, 40 and 42-43 Dempwolffe ‘511/Lin ‘034/Kates ‘543 disclose:
A recharging apparatus (15,6a,6b Dempwolffe ‘511) configured to provide recharging current.  
Wherein the recharging apparatus (15,6a,6b Dempwolffe ‘511) comprises: a solar powered recharging apparatus configured to be incorporated into the shade material to recharge the primary power source. (abstract)  
In regard to claims 4, 21, 31 and 41 Dempwolffe ‘511/Lin ‘034/Kates ‘543 disclose:
Wherein the primary power source (14, Dempwolffe ‘511) comprise one or more rechargeable batteries (as taught by Dempwolffe ‘511) and the secondary power source (306, Kates ‘543) comprises a capacitor, and wherein the recharging apparatus (15,6a,6b Dempwolffe ‘511) provides recharging current to the primary power source, and the primary power source provides recharging current to the secondary power source (as taught by Kates ‘543, paragraph [0059]).  
Dempwolffe ‘511/Lin ‘034/Kates ‘543 fails to disclose:
The secondary power source comprises one or more rechargeable batteries.

In regard to claims 7, 24, 34 and 44 Dempwolffe ‘511/Lin ‘034/Kates ‘543/Sivard ‘077 discloses:
The low/high power (as taught by Sivard ‘077) transceiver (302, Kates ‘543) is adapted to receive remotely transmitted commands for operating the shade, and to provide the commands to the motor, and wherein the transceiver is further adapted to transmit one or more of roller shade position information, and other status information.  
In regard to claims 10-11, 25-26, 35-36 and 45-46, Dempwolffe ‘511/Lin ‘034/Kates ‘534/Sivard ‘077  disclose:
An antenna (paragraph [0064], Kates ‘543) for the low/high power consuming transceiver (302, Kates ‘543) configured to be located in the roller tube (11, Dempwolffe ‘511) or the hembar (16, Dempwolffe ‘511).  

Claims 17, 27, 37 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempwolffe 2011/0036511, Lin 7,264,034, Kates 2009/0308543 and Sivard 2003/0236077 as applied to claims 1, 18, 28 and 38 and further in view of Hall et al 2015/0288316.  
In regard to claims 17, 27, 37 and 47 
A user interface apparatus configured to receive one or more user commands through operation of at least two pull cords operable by an operator, the one or more user commands comprising known sequences of pulls on the at least two pull cords on either or both of the at least two pull cords.  
Hall et al ‘316 discloses:
A user interface apparatus (2500) configured to receive one or more user commands through operation of a pull cord (110) operable by an operator, the one or more user commands comprising known sequences of pulls on the pull cord (110) (paragraph [0091]).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Dempwolffe ‘511 to include a user interface apparatus including pull cord to provide commands based upon known sequences of pulls as taught by Hall et al ‘316 in order to provide a means for a user to easily control the device. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a second pull cord in order to provide more input choices for a user. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the claim features being treated as means-plus-function should not be treated as such, the examiner respectfully disagrees. As shown above, the 
In regard to applicant’s argument that there is support for the amendment “a low-power consuming transceiver adapted to be normally operating; and…. the high-power consuming transceiver further adapted to be normally not operating unless and until placed in an operating condition by the low-power transceiver after the low-power transceiver receives an externally generated first signal”, the examiner respectfully disagrees. Applicant states paragraphs [0041][0042] support this; however, these paragraphs say nothing about the lower power transceiver being normally operating or the high power transceiver being normally not operating unless placed in an operating condition. As such, this is considered new matter. 
Applicant argues that Dempwolffe/Lin/Kates/Sivard fail to disclose “a low power consuming transceiver adapted to be housed in the roller tube, the low-power transceiver adapted to be normally operating; and a high-power consuming transceiver, the high-power consuming transceiver  adapted to be normally not operating unless and until placed in an operating condition by the low-power transceiver after the low-power transceiver receives an externally generated first signal, and wherein the high power consuming transceiver is further adapted to receive commands specific to the operation of the roller shade including providing positional information”; however, as shown in the rejection above, this is taught by the combination of references. Kates discloses using a transceiver with the device, wherein the transceiver is adapted to receive commands specific to the operation of the roller shade including providing positional information , while Sivard discloses the claimed low power and high power transceiver configuration as taught  in paragraphs [0021][0031], the high power transceiver being adapted for operation of the device. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
                                                                                                                                                                                               /CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

/JEREMY C RAMSEY/Examiner, Art Unit 3634